Application for probate of will. The question is as to appointment of an executor. The will reads:
“I appoint Mr. Pierre Theas, merchant, of the said City and County of San Francisco, actually the President of the Grove ‘Perseverance’ bio. 10, A. O. U. D., of the said City and County of San Francisco, or his successor in office at the time of my death, to be executor,” &c., &c.
Deceased was a member of a society known as the United Ancient Order of Druids, which is composed of subordinate bodies called “Groves.” The Grove to which he belonged was composed of French-speaking men, and its proceedings were in the French language. The name of the order was, in French, “L’An cien Ordre Uni des Dru*117ides,” and the letters A. O. U. D. were used by the French; Americans used the letters U. A. O. D. There is no officer known as President; the presiding officer is called Noble Arch. At the date of the will Philip Theas (not Pierre) was Noble Arch of Perseverance Grove No. 10, of which Grove deceased was a member. His term of office expired, and at testator’s death proponent was Noble Arch of Perseverance Grove No. 10.
By the Court:
Proponent is entitled to letters. The variance in the initial letters and the name of the office is fully accounted for; and the proponent is designated by his office.